DETAILED ACTION

In response to the Amendment filed November 11, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 10 and 13 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Flinn (US 4,197,649) in view of Kunz et al. (US Pub. No. 2007/0234483).

With respect to claim 1, Flinn discloses a combination tool comprising a holder (1) for a marking device, the holder having a body (40) formed by a first side, a second side, a front side, a back side, a top side, and a bottom side, wherein at least the bottom side is flat; a securement (5) to releasably secure the marking device at least partially within the body (Figures 3 to 5), 

Flinn does not disclose the at least one level in the body as recited in claim 1. Flinn does not disclose the particular type of opening as recited in claim 2. Flinn does not disclose the soapstone as recited in claim 4. Flinn does not disclose the clip as recited in claim 8. Flinn does not disclose the measurement markings in inches in one side, and another of the sides has measurement markings in centimeters as recited in claim 10.


Regarding claim 1: Kunz et al. discloses a combination tool comprising at least one level (218) provided to the body (214) in order to aid establish a level plane (See Paragraph [0036]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Flinn by adding at least one level provided to the body in order to aid establish a level plane (See Paragraph [0036]).




In regards to claim 2, the combination of Flinn and Kunz et al. teach a combination tool wherein the opening (7) formed in the front side of the body is round for a round marking device.  

Referring to claims 2 and 3, the combination of Flinn and Kunz et al. sets forth a combination tool wherein the marking device is provided in an opening (7) formed to the body but fails to teach the particular shape of the opening being claimed. The use of a round opening, absent any criticality, is only considered to be obvious modifications of the shape or configuration of the opening shape disclosed by Flinn and Kunz et al. as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 ( CCPA 1976 ).

  
In regards to claim 4, the combination of Flinn and Kunz et al. teaches the use of a pencil/marker (23, 47; figures 3 and 5 of Flinn) as the marker device, but does not disclose the use of soapstone. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Flinn and Kunz et al. by using soapstone as the marker, since these are all well-known types of markers that are used alternatively to impart a marking onto a surface.

Regarding claim 5, the combination of Flinn and Kunz et al. shows a combination tool wherein the marking device is a pencil (23).  

With respect to claim 6, the combination of Flinn and Kunz et al. discloses a combination tool wherein the marking device is a marker (23/47).

In regards to claim 7, the combination of Flinn and Kunz et al.  sets forth a combination tool further comprising both a vertical level and a horizontal level (218, as modified by Kunz et al.).

With regards to claim 8, Kunz et al. discloses a combination tool further comprising a clip (122, 220) to secure the holder to a clothing item. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Flinn by adding a clip as taught by Kunz et al. in order to secure the holder to a clothing item.

Referring to claim 9, the combination of Flinn and Kunz et al. sets forth a combination tool wherein the measurement markings (6 of Flinn) are on the first side of the body.  





Regarding claim 10, the combination of Flinn and Kunz et al. shows a combination tool wherein the body has measurement markings (6 of Flinn) in inches (See Figure 1).  Changing the location of the measurement markings from the location shown by Flinn and Kunz et al. to a location in inches in one side of the body and another side has measurement markings in centimeters, absent any criticality, is only considered to be an obvious modification of Flinn and Kunz et al. tool that a person having ordinary skill in the art at the time the invention was made would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified. In re Japikse, 86 USPQ 70 ( CCPA 1950 ).

In regards to claim 13, Kunz et al. teaches a combination tool further comprising a grip (110) on at least one of the sides of the holder.  

Regarding claim 14, Kunz et al. shows a combination tool wherein the grip (110) is a padding made of rubber, silicon or other non-slip material (Paragraph [0025]).  

Allowable Subject Matter

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 15 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claims 12 and 15 - 20 are allowable over the Prior Art of Record because it fails to teach or suggest a combination tool for marking, measuring, and checking level, comprising a securement to releasably secure the marking device at least partially within the body, wherein the securement includes a plurality of splines surrounding the marking device and a cover, and wherein turning the cover in a first direction tightens the splines against the marking device to hold the marking device in a fixed position during use, and wherein turning the cover in a second direction loosens the splines from the marking device for adjusting a position of the marking device extending out of the body.

Response to Arguments

Applicant’s arguments with respect to claims 1-10 and 12 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
January 5, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861